Citation Nr: 1027358	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-29 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation greater than 40 percent for a 
right shoulder disability.

2.  Entitlement to an evaluation greater than 10 percent for a 
left ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to March 
1962.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied higher evaluations for the Veteran's right shoulder 
and left ankle disabilities.

In May 2010, the Veteran testified at a Board hearing at the RO 
before the undersigned.  A transcript of the proceeding is of 
record.  

In September 2007, the Veteran stated that both his shoulders 
caused him pain.  In October 2007, the Veteran clarified that he 
only wanted to continue his appeal for his right shoulder 
disability.  Therefore, a claim for entitlement to service 
connection for a left shoulder disability is deemed to have been 
withdrawn.  See 38 C.F.R. § 20.204(a),(b) (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the May 2010 Board hearing, the Veteran testified to right 
arm numbness from the elbow down to his hand.  No nerve 
conduction study has been completed in this case.  A new VA 
examination is therefore needed in order to make an informed 
decision regarding the Veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability.  See 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).

In addition, the Veteran testified at the May 2010 Board hearing 
that he currently uses a wheelchair and crutches.  At the time of 
the Veteran's last VA examination in February 2007, the Veteran 
only used a cane for his ankle disability.  The Veteran's 
testimony shows that his ankle disability is progressively 
worsening and more disabling than it was when he was most 
recently examined by VA.  VA has a duty to assist Veterans to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 § C.F.R. § 3.159.  Under the circumstances, VA must 
afford him an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity of 
his service-connected disability.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a total rating based on 
individual unemployability, due to service-connected disability 
(TDIU) claim is part of a claim for a higher rating when such 
claim is raised by the record or asserted by the Veteran.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.

Here, the issue of TDIU was raised by the Veteran during the May 
2010 Board hearing.  The Veteran testified that he could no 
longer work due to his shoulder disability.  Because the 
Veteran's claim of entitlement to TDIU depends, in part, upon the 
outcome of the Veteran's claim for a higher rating for his 
shoulder and ankle disabilities, the Board finds the issue of 
entitlement to TDIU to be inextricably intertwined with the issue 
certified for appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision cannot 
be rendered unless both issues have been considered).  Because 
the issues are inextricably intertwined, they will be addressed 
together.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
orthopedic or podiatric examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected left ankle disability.  The 
Veteran's claims file and a copy of this 
remand should be made available to the 
examiner prior to the examination, and the 
examiner is requested to review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by the 
examiner should be performed, including a 
nerve conduction study.  In discussing the 
relevant clinical findings, the examiner 
should specifically note the extent to which 
the disorder is productive of painful motion, 
functional loss due to pain, weakness, excess 
fatigability, and additional disability 
during flare-ups.  The examiner should state 
whether there is ankylosis of the Veteran's 
left ankle and if not whether he has marked 
or moderate limitation of motion.  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.

The examiner should also provide an opinion 
on the impact of the Veteran's service-
connected left ankle disability on his 
ability to secure or follow a substantially 
gainful occupation.  All findings and 
conclusions should be set forth in a legible 
report.
2.  The Veteran should be afforded a VA 
orthopedic examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected right 
shoulder disability, to include orthopedic 
and neurological symptoms.  The claims 
folder must be made available and reviewed by 
the examiner.  All indicated studies should 
be conducted, and all findings reported in 
detail.

With regard to the right shoulder disability, 
x-rays and range of motion studies of the 
right shoulder reported in degrees should be 
accomplished.  The examiner should describe 
any pain, weakened movement, excess 
fatigability and incoordination due to the 
service-connected right shoulder disability.  
To the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of the 
right shoulder.  The examiner should 
specifically comment on the Veteran's reports 
of numbness in his right arm from his elbow 
down to his hand.

A rationale should be provided for all 
opinions expressed.

The examiner should also provide an opinion 
on the impact of the Veteran's service-
connected right shoulder disability on his 
ability to secure or follow a substantially 
gainful occupation.  All findings and 
conclusions should be set forth in a legible 
report.

3.  Then the AMC should readjudicate the 
Veteran's claims for higher evaluations for a 
left ankle disability and right shoulder 
disability and adjudicate his TDIU claim.  If 
the determinations are adverse to the 
Veteran, he and his representative should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



